Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
Applicant’s amendment filed on June 4, 2021 has not been entered.

Applicants' request for consideration under the After Final Consideration Pilot Program 2.0, filed June 4, 2021, is acknowledged. 

Continuation of 3. NOTE:  Claim 23 has been extensively amended. Applicants’ request to participate in AFCP 2.0 has been considered, but it is denied. In the examiner’s professional judgment, the response cannot be fully considered within the parameters of AFCP 2.0 because it would necessitate a search for limitations sought to be introduced for the first time. 

In particular, Applicant has amended claim 23 recite:
	“the plurality of wells has a bottom surface the corresponds to a lower layer in which a plurality of plasmonic nanostructure are formed” in lines 4-5,
	“and each well of the plurality of wells is formed above the plurality of plasmonic nanostructures” in lines 7-8,
	“the plurality of nanostructures consists of nanogratings including a series of space-apart beams” in lines 9-10, and
“wherein each spaced-apart beam has a diameter ranging from 1 nm to 9 nm, and wherein a space between adjacent beams is a wavelength of an emission wavelength to which the spaced-apart beams are exposed, a multiple of the emission wavelength, or a fraction of the emission wavelength” in lines 11-15.

Moreover, Applicant has added new claim 179.

These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new 
considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on 06-04-2021 has not been entered.


Continuation of 12.  does NOT place the application in condition for allowance because:  
Applicants' arguments rely upon and are directed to the proposed amendments including the deletion of bowtie nanoantennae from claim 23. As the claims' amendment has not been entered, Applicants' arguments based on the proposed amendment are not persuasive. Therefore, the rejections of record are maintained.

	Claims 23, 27 and 46 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 



/Amy M Bunker/
Primary Examiner, Art Unit 1639